DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 29 and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PARK (US 2019/0104565 A1 – Continuation of application No. 15/230,249, filed on Aug. 5, 2016)
Regarding claim 29, PARK teaches a method for determining priorities of scheduling requests, comprising: determining, by a terminal device, that a first time domain resource collides with a second time domain resource, wherein the first time domain resource is used to transmit a first scheduling request, and the second time domain resource is used to transmit a second scheduling request (see abstract; par. 0057; par. 0113; par. 0143 and par. 0146: a single subframe is formed of 2 slots in the time domain; periodic CSI reports collide in the same an SR; a single periodic CSI report; and a plurality of periodic CSI reports), a single periodic CSI report may be dropped and two periodic CSI reports may be multiplexed with the HARQ-ACK); determining, by the terminal device, a priority of the first scheduling request and a priority of the second scheduling request according to first priority information of the first scheduling request and first priority information of the second scheduling request (see abstract; par. 0057; par. 0113; par. 0143 and par. 0146: When periodic CSI reports collide in the same subframe, the periodic CSI reports are prioritized based on at least one out of: a PUCCH CSI reporting type, a CSI process ID, a CSI subframe index, and a serving cell index; periodic CSI reports may be prioritized based on at least one of: a PUCCH report type, a CSI process ID, a CSI subframe index, a serving cell index, and a serving cell group (e.g., whether it is a serving cell group including a PCell or a serving cell group including a P-SCell), The periodic CSI reports which correspond to the lowest serving cell index and the second lowest serving cell index may be determined to be the two periodic CSI reports that have higher priorities (that is, the two periodic CSI reports to be multiplexed with the HARQ-ACK)), wherein the first priority information of the scheduling requests is at least one of: symbol duration information of the scheduling requests, transmission durations of the scheduling requests, quantities of unsuccessful transmissions of the scheduling requests, and whether the scheduling requests use orthogonal cover codes (OCCs), and the symbol duration information of the scheduling requests is used to indicate a duration of each symbol carrying the scheduling requests (see par. 0073: 24 bits in each SC-FDMA symbol may be modulated into 12 quadrature phase shift keying (QPSK) symbols, and may be spread to 4 or SC-FDMA symbols using an orthogonal cover code (OCC) having a length of 4 or 5 according to a spreading factor (SF) in a single slot; a PUCCH demodulation reference signal (DMRS) is mapped to SC-FDMA symbol indices 1 and 5); and if the priority of the first scheduling request is higher than the priority of the second scheduling request, sending, by the terminal device, the first scheduling request to a base station or if the priority of the first scheduling request is lower than the priority of the second scheduling request, sending, by the terminal device, the second scheduling request to the base station (see abstract and par. 0164: two periodic CSI reports may be multiplexed with the HARQ-ACK. The periodic CSI reports which correspond to the lowest serving cell index and the second lowest serving cell index may be determined to be the two periodic CSI reports that have higher priorities (that is, the two periodic CSI reports to be multiplexed with the HARQ-ACK)). 
Regarding claim 45, PARK teaches a method for determining priorities of scheduling requests, comprising: receiving, by a terminal device, first priority indication information and second priority indication information sent by a base station (see abstract and par. 0057; par. 0113; par. 0143 and par. 0146: A method includes configuring serving cells for UE, the serving cells including at least six serving cells configurable for the UE; receiving PUCCH format configuration information for transmitting uplink control information associated with the configured serving cells, the PUCCH format configuration information including configuration information of PUCCH format 4; determining a total number of HARQ-ACK bits, SR bits, and periodic CSI bits to be transmitted in a subframe;: When periodic CSI reports collide in the same subframe, the periodic CSI reports are prioritized based on at least one out of: a PUCCH CSI reporting type, a CSI process ID, a CSI subframe index, and a serving cell index; periodic CSI reports may be prioritized based on at least one of: a PUCCH report type, a CSI process ID, a .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 30, 41-42, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over PARK (US 2019/0104565 A1 – Continuation of application No. 15/230,249, filed on Aug. 5, 2016) in view of Dl: SR configuration and UL data scheduling, Rl-1712591, 3GPP TSG RAN WG1 Meeting #90 (25 August 2017).
Regarding claim 30, PARK does not mention wherein the determining, by the terminal device, that a first time domain resource collides with a second time domain resource further comprises: determining, by the terminal device, that a start time of the first time domain resource is the same as a start time of the second time domain resource. D1 teaches and shows determining, by the terminal device, that a first time domain resource collides with a second time domain resource further comprises: determining, by the terminal device that a start time of the first time domain resource is the same as a start time of the second time domain resource (see page 2 and fig. 1: 3 Multiple SR resource configurations; SR resources with different periodicities). Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of D1 to the method of PARK in order for periodic NR PUCCH resource may be released to reduce the overhead and thereby improve system level spectrum efficiency and can be configured or activated on a need basis.


Regarding claim 42, D1 teaches and shows wherein if the priority information of the scheduling requests is the service types of the scheduling requests, the determining, by the terminal device, the priority of the first scheduling request and the priority of the second scheduling request according to the priority information of the first scheduling request and the priority information of the second scheduling request further comprises: if a service type of the first scheduling request is ultra-reliable low-latency communication and a service type of the second scheduling request is enhanced mobile broadband, determining, by the terminal device, that the priority of the first scheduling request is higher than the priority of the second scheduling request; or if the service type of the second scheduling request is ultra-reliable low-latency communication and the service type of the first scheduling request is enhanced mobile broadband, determining, by the terminal device, that the priority of the second scheduling request is higher than the priority of the first scheduling request (see pages1- 2 and fig. 1: Section 2 Resource allocation for scheduling request and section 3 Multiple SR resource configurations; SR resources with different periodicities). 
Regarding claim 44, D1 teaches and shows wherein if the priority information of the scheduling requests is the service types of the scheduling requests and the periods of the scheduling requests, the determining, by the terminal device, the priority of the first scheduling request and the priority of the second scheduling request according to priority information of the .  



Allowable Subject Matter
Claims 31-40 and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 31, the prior art of record does not mention wherein the determining, by the terminal device, that the first time domain resource collides with the second time domain resource further comprises: determining, by the terminal device before the first time or at the first time, that a start time of one of the first time domain resource and the second time domain resource is later than a start time of the other time domain resource and earlier than an end time of the other time domain resource, wherein the first time is the start time of the other time domain resource., as specified in claim 31.
Regarding claim 32, the prior art of record does not mention wherein when the first priority information of the scheduling requests is the symbol duration information of the scheduling requests, the determining, by the terminal device, the priority of the first scheduling request and the priority of the second scheduling request according to the first priority information of the first scheduling request and the first priority information of the second scheduling request further comprises: if a duration of each symbol carrying the first scheduling request is shorter than a duration of each symbol carrying the second scheduling request, determining, by the terminal device, that the priority of the first scheduling request is higher than the priority of the second scheduling request; or if the duration of each symbol carrying the first scheduling request is longer than the duration of each symbol carrying the second scheduling request, determining, by the terminal device, that the priority of the first scheduling request is lower than the priority of the second scheduling request, as specified in claim 32.

Regarding claim 34, the prior art of record does not mention wherein if the first priority information of the scheduling requests is the transmission durations of the scheduling requests, the determining, by the terminal device, the priority of the first scheduling request and the priority of the second scheduling request according to the first priority information of the first scheduling request and the first priority information of the second scheduling request further comprises: if a transmission duration of the first scheduling request is shorter than a transmission duration of the second scheduling request, determining, by the terminal device, that the priority of the first scheduling request is higher than the priority of the second scheduling request; or if the transmission duration of the first scheduling request is longer than the transmission duration of the second scheduling request, determining, by the terminal device, that the priority of the first 
Regarding claim 35, the prior art of record does not mention wherein if the first priority information of the scheduling requests is the quantities of unsuccessful transmissions of the scheduling requests, the determining, by the terminal device, the priority of the first scheduling request and the priority of the second scheduling request according to the first priority information of the first scheduling request and the first priority information of the second scheduling request further comprises: if a quantity of unsuccessful transmissions of the first scheduling request is greater than a quantity of unsuccessful transmissions of the second scheduling request, determining, by the terminal device, that the priority of the first scheduling request is higher than the priority of the second scheduling request; or if the quantity of unsuccessful transmissions of the first scheduling request is less than the quantity of unsuccessful transmissions of the second scheduling request, determining, by the terminal device, that the priority of the first scheduling request is lower than the priority of the second scheduling request, as specified in claim 35. 
Regarding claim 36, the prior art of record does not mention 36. The method according to claim 29, further comprising: determining, by the terminal device, second priority information of the first scheduling request and second priority information of the second scheduling request, wherein the second priority information of the scheduling requests comprises periods of the scheduling requests; and the determining, by the terminal device, the priority of the first scheduling request and the priority of the second scheduling request according to first priority information of the first scheduling request and first priority information of the second scheduling request further comprises: determining, by the terminal device, the priority of the first scheduling 
Regarding claim 37, the prior art of record does not mention wherein if the first priority information of the scheduling requests is the symbol duration information of the scheduling requests, the transmission durations of the scheduling requests, and the quantities of unsuccessful transmissions of the scheduling requests, the determining, by the terminal device, the priority of the first scheduling request and the priority of the second scheduling request according to the first priority information of the first scheduling request, the second priority information of the first scheduling request, the first priority information of the second scheduling request, and the second priority information of the second scheduling request further comprises: if a quantity of unsuccessful transmissions of the first scheduling request is equal to a preset threshold and a quantity of unsuccessful transmissions of the second scheduling request is less than the preset threshold, determining, by the terminal device, that the priority of the first scheduling request is higher than the priority of the second scheduling request; if the quantity of unsuccessful transmissions of the first scheduling request is less than the preset threshold and the quantity of unsuccessful transmissions of the second scheduling request is equal to the preset threshold, determining, by the terminal device, that the priority of the first scheduling request is lower than the priority of the second scheduling request; or if the quantity of unsuccessful transmissions of the first scheduling request and the quantity of unsuccessful transmissions of the second scheduling request are both equal to the preset threshold or are both unequal to the preset threshold, determining, by the terminal device, the priority of the first scheduling request and the 
Regarding claim 38, the prior art of record does not mention wherein if the first priority information of the scheduling requests is whether the scheduling requests use the OCCs, the determining, by the terminal device, the priority of the first scheduling request and the priority of the second scheduling request according to the first priority information of the first scheduling request and the first priority information of the second scheduling request further comprises: if at least one of the first scheduling request and the second scheduling request uses the OCC, determining, by the terminal device, a type of a first uplink control channel and a type of a second uplink control channel, wherein the first uplink control channel is used to carry the first scheduling request, and the second uplink control channel is used to carry the second scheduling request; and if the type of the first uplink control channel is a long physical uplink control channel, and the type of the second uplink control channel is a one-symbol short physical uplink control channel or a two-symbol short physical uplink control channel, and a time domain location of a first symbol on the first uplink control channel or a time domain location of a first symbol in a frequency hopping part of the first uplink control channel is the same as a time domain location of a first symbol on the second uplink control channel, determining, by the terminal device, that the priority of the second scheduling request is higher than the priority of the first scheduling request; if the type of the first uplink control channel is the long physical uplink control channel, and the type of the second uplink control channel is the one-symbol short physical uplink control channel, and a time domain location of any symbol other than the first 
Regarding claim 39, the prior art of record does not mention if a type of a first uplink control channel is a long physical uplink control channel, and a type of a second uplink control channel is a short physical uplink control channel, and the priority of the first scheduling request is higher than the priority of the second scheduling request, sending, by the terminal device, the second scheduling request to the base station, wherein the first uplink control channel is used to carry the first scheduling request, the second uplink control channel is used to carry the second scheduling request, and the time domain resource used by the terminal device to send the first scheduling request is different from the time domain resource used to send the second scheduling request; or if the type of the first uplink control channel is the long physical uplink control channel, and the type of the second uplink control channel is the short physical uplink control channel, and the priority of the first scheduling request is lower than the priority of the second scheduling request, and if that the symbol used to transmit the first scheduling request can carry 
Regarding claim 40, the prior art of record does not mention if the type of the first uplink control channel is the long physical uplink control channel, and the type of the second uplink control channel is the one-symbol short physical uplink control channel, and the priority of the second scheduling request is higher than the priority of the first scheduling request, and the symbol used to transmit the first scheduling request can carry a demodulation reference signal and uplink control information, sending, by the terminal device, a part of the first scheduling request carried by a first frequency resource, wherein the first frequency domain resource is different from a second frequency domain resource, the second frequency domain resource is a frequency domain resource used to transmit the second scheduling request, and the time domain resource used by the terminal device to send the first scheduling request is different from the time domain resource used to send the second scheduling request; or if the type of the first uplink control channel is the long physical uplink control channel, and the type of the second uplink control channel is the one-symbol short physical uplink control channel, and the priority of the second scheduling request is lower than the priority of the first scheduling request, sending, by the terminal device, the second scheduling request to the base station, wherein the time domain resource used by the terminal device to send the first scheduling request is different from the time domain resource used to send the second scheduling request, as specified in claim 40.
Regarding claim 43, the prior art of record does not mention wherein if the priority information of the scheduling requests is the periods of the scheduling requests, the determining, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844.  The examiner can normally be reached on Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DAVID Q NGUYEN/            Primary Examiner, Art Unit 2643